DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s amendments and arguments filed 10/21/2020. Claims 1-14 have been amended, no claims have been newly added and claim 15 has been cancelled and thus claims 1-14 are currently pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Leppard (U.S. PG Pub. 2014/0338661) in view of Sanborn (U.S. PG Pub. 2007/0272241).
	Regarding claim 1, Leppard discloses an aerosol generator (Par. [0031] discloses a nebulizer, Fig. 1 nebulizer (2)) comprising: an aperture structure comprising a plurality of apertures (Par. [0034]); a reservoir space for receiving a liquid, from which liquid droplets are to be generated in order to produce an aerosol (Par. [0032] discloses a reservoir chamber); wherein the reservoir space is arranged adjacent to the aperture structure (Fig .1 reservoir space (10) adjacent to mesh (16)); a transducer configured to generate a vibrational movement to be transferred as a relative movement between the liquid and the aperture structure (Par. [0033]); and a control unit configured to: activate the transducer to vibrate for a 
Leppard does not explicitly disclose the control unit is further configured to randomly vary at least the second time for a following repeat loop at least after a determined maximum number of repetitions.
	However, Sanborn teaches the control unit is further configured to randomly vary at least the second time for a following repeat loop at least after a determined maximum number of repetitions (Par. [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leppard to incorporate a random number generator to vary a second paused time as taught by Sanborn. The skilled artisan would have been motivated to make the modification in order to create a constant volume defined by the patient’s lungs (Sanborn Par. [0008]).
Regarding claim 2, the modified device of Leppard discloses the aperture structure is provided as at least one of the group of: a mesh structure with a plurality of connected strands forming openings (Leppard, Par. [0007]).
Regarding claim 3, the modified device of Leppard discloses the transducer is provided with a plate-like transducer structure for transferring the movement to the liquid in the reservoir space (Leppard, Par. [0033]); aperture structure is provided as a plate-like structure comprising the plurality of apertures (Leppard, Par. [0034]); and the plate-like transducer structure and the plate-like aperture structure are arranged displaced in a parallel manner (Leppard, Fig. 1 show actuator (14) and nozzle plate (16) to be parallel to one another).
Regarding claim 4, the modified device of Leppard discloses the transducer is a piezo element (Leppard, Par. [0033]).
Regarding claim 5, the modified device of Leppard discloses the control unit is a microcontroller provided with a counting module (Leppard, Par. [0013]); wherein the counting module is configured to count pulses and to toggle between an on-state and an off-state (Leppard, Par. [0013]); 
The modified device of Leppard further discloses the random number generator is configured to generate a new pulse time (Sanborn, Par. [0030]).
Regarding claim 6, the modified device of Leppard discloses the control unit is configured to activate the transducer to supply the droplets in a burst mode, in which a number of subsequent droplets pluralities are provided in the first period (Leppard Par. [0039]).
Regarding claim 7, the modified device of Leppard discloses a feedback arrangement is provided in order to control absence of audible sound by adaptation of the random variation (Leppard, Par. [0012] discloses using the sound measurements to determine the performance of the nebulizer).
Regarding claim 8, Leppard discloses a nebulizer system (Fig. 1 nebulizer (2)) comprising: (a) an air-flow path with an air inlet and an air outlet (Fig. 1 airflow path (4), inlet (6) outlet (8)); and (b) an aerosol generator comprising (Fig. 1 aerosol generator made up of actuator (14), liquid reservoir chamber (10) and mesh (16)): comprising: an aperture structure comprising a plurality of apertures (Par. [0034]); a reservoir space for receiving a liquid, from which liquid droplets are to be generated in order to produce an aerosol (Par. [0036]); wherein the reservoir space is arranged adjacent to the aperture structure; a transducer configured to generate a vibrational movement to be transferred as a relative movement between the liquid and the aperture structure; and a control unit is configured to (Par. [0022]; Par. [0037]): (i) activate the transducer to vibrate for a first period having a first time to generate a relative movement between a liquid and the aperture structure, the movement being in a transverse direction to the aperture structure to urge liquid through the plurality of apertures to produce a plurality of droplets; (ii) pause the transducer for a second period having a second time; and (iii) continuously repeat the activating and pausing in an alternating manner (Par. [0013]; Par. [0020]; Par. [0023]); the aerosol generator is 
Leppard does not disclose the control unit is further configured to randomly vary at least the second time for a following repeat loop at least after a determined maximum number of repetitions.
However, Sanborn teaches the control unit is further configured to randomly vary at least the second time for a following repeat loop at least after a determined maximum number of repetitions (Par. [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leppard to incorporate a random number generator to vary a second paused time as taught by Sanborn. The skilled artisan would have been motivated to make the modification in order to create a constant volume defined by the patient’s lungs (Sanborn Par. [0008]).
Regarding claim 9, Leppard discloses a method for operating a nebulizer, comprising a) activating a transducer to vibrate for a first period having a first time to generate a relative movement between a liquid and an aperture structure, the movement being in a transverse direction to the aperture structure; and b) pausing the transducer for a second period having a second time; wherein steps a) and b) are continuously repeated in an alternating manner (Par. [0013]; Par. [0020]; Par. [0023]); and varying the vibration according to a feedback arrangement after audible sound exceeds a threshold (Fig. 5 step (209) discloses operating the device and measuring a sound frequency created by the device, step (211) discloses determining if the sound is within a predetermined range, steps (213) and (215) teach adjusting the vibration and measuring the sound to determine if the device is in an optimal operational state)
Leppard does not disclose repeating, a maximum number of repetitions is determined after which at least the second time is randomly varying for a following repeat loop.
However, Sanborn teaches repeating, a maximum number of repetitions is determined after which at least the second time is randomly varying for a following repeat loop. (Par. [0030]).

Regarding claim 10, the modified device of Leppard discloses the second time is randomly chosen from within a predetermined range (Sanborn, Par. [0030]).
Regarding claim 11, the modified device of Leppard discloses the first time is constant for the repeat loop (Leppard, Par. [0013] and Par. [0020] disclose the device periodically actuating at a first number of cycles).
Regarding claim 12, the modified device of Leppard does not disclose the first time is randomly varying for the repeat loop, and the variation of the first time is centered on a predetermined constant time.
However, Sanborn teaches a randomized amount of pausing of the device and thus would create a randomized variation of an actuating time (Par. [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leppard to incorporate a random number generator to vary a second paused time as taught by Sanborn. The skilled artisan would have been motivated to make the modification in order to create a constant volume defined by the patient’s lungs (Sanborn Par. [0008]).
Regarding claim 13, the modified device of Leppard discloses a counting is provided for determining the duration of the second time (Par. [0040] discloses a particular number of cycles and thus requires a counter); 
The modified device of Leppard does not disclose for the second period a random number is generated, wherein for consecutive second periods different numbers are generated.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leppard to incorporate a random number generator to vary a second paused time as taught by Sanborn. The skilled artisan would have been motivated to make the modification in order to create a constant volume defined by the patient’s lungs and adjust the volume as needed (Sanborn Par. [0008]).
Regarding claim 14, Leppard discloses a non-transitory medium having instructions that are executed by a computer to perform a method for operating a nebulizer, the non-transitory medium comprising (Par. [0071]) a) instructions for activating a transducer to vibrate for a first period having a first time to generate a relative movement between a liquid and an aperture structure, the movement being in a transverse direction to the aperture structure; and b) instructions for pausing the transducer for a second period having a second time; and instructions steps a) and b) are continuously repeated in an alternating manner (Par. [0013]; Par. [0020]; Par. [0023]); 
Leppard does not disclose repeating, a maximum number of repetitions is determined after which at least the second time is randomly varying for a following repeat loop.
However, Sanborn teaches repeating, a maximum number of repetitions is determined after which at least the second time is randomly varying for a following repeat loop (Par. [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leppard to incorporate a random number generator to vary a second paused time as taught by Sanborn. The skilled artisan would have been motivated to make the modification in order to create a constant volume defined by the patient’s lungs and adjust the volume as needed (Sanborn Par. [0008]).



Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive. Applicant argues one of ordinary skill in the art would not look to have modified the device of Leppard with Sanborn, to incorporate randomly varying a second time for a repeat loop after a maximum number of repetitions, because Leppard is directed to a nebulizer and Sanborn is directed to a breathing assistance system. However, both Leppard and Sanborn are both directed to breathing devices in which a patient is inhaling and exhaling and thus one of ordinary skill in the art would reasonably look to the teachings of the control unit of Sanborn to incorporate them into the control unit of Leppard.
Applicant argues there is no motivational statement for the combination of claim 5 and the use of a random number generator. However, the motivational statement can be found in claim 1.
Applicant argues, with regards to claim 7, Leppard fails to disclose a feedback system arrangement is provided in order to control absence of sound by adaption of the random variation. However, as seen in Par. [0012] Leppard discloses measuring the sounds produced by the nebulizer during operations; and using the measurement of the sound as an indication of the performance of the nebulizer thus one of ordinary skill in the art can reasonable interpret a lack of sound or too much sound from the nebulizer as not operating in an optimal state. Further applicant argues Leppard is not directed to compensation for sounds that may annoy a user of the nebulizer, however, the claim does not disclose compensating for sounds that may annoy a user of the nebulizer. 
Applicant argues, regarding claim 12, Sanborn fails to disclose wherein the first time is randomly varying for the repeat loop and the variation of the first time is centered on a predetermined constant time. However, Par. [0030] discloses pause breaths may be scheduled based on a predetermined random or pseudo random schedule or set of numbers such that the next pause breath is not easily predictable. Further, paragraph [0031] discloses the system is configured such that the number of non-pause breathes between consecutive pause breaths may be randomized but fall within a predetermined range. Thus, the pause breaths are centered around a predetermined constant time based on the patient’s breathing to ensure a correct number of non-pause breaths occur because a pause breath occurs. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957.  The examiner can normally be reached on Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        1/15/2021

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785